
	
		II
		110th CONGRESS
		1st Session
		S. 953
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 21, 2007
			Mr. Rockefeller (for
			 himself, Mr. Craig,
			 Mr. Dorgan, Mr.
			 Vitter, Ms. Klobuchar,
			 Mr. Tester, Ms.
			 Landrieu, Mr. Crapo,
			 Mr. Baucus, and Ms. Cantwell) introduced the following bill; which
			 was read twice and referred to the Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 49, United States Code, to
		  ensure competition in the rail industry, enable rail customers to obtain
		  reliable rail service, and provide those customers with a reasonable process
		  for challenging rate and service disputes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Railroad Competition and Service
			 Improvement Act of 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. References to title
				49, United States Code.
					TITLE I—Ensuring Competition in the Rail Industry
					Sec. 101. Clarification of rail transportation policy and
				directives for implementation.
					Sec. 102. Requirement for railroads to provide rates for
				transportation.
					Sec. 103. Elimination of barriers to competition between class
				I, class II, and class III rail carriers.
					Sec. 104. Reciprocal switching.
					Sec. 105. Areas of inadequate rail competition.
					TITLE II—Improving Service to Rail Customers
					Sec. 201. Rail service.
					Sec. 202. Railroad obligation to serve.
					Sec. 203. Damages due to the failure of timely
				delivery.
					Sec. 204. Rail customer advocate.
					TITLE III—Providing Access to a Reasonable Rate
				Process
					Sec. 301. Rights of rail customers.
					Sec. 302. Improvement of rate reasonableness
				standard.
					Sec. 303. Filing fees on petitions for captive rate
				relief.
					Sec. 304. Arbitration of certain rail rate, service, and other
				disputes.
					TITLE IV—Authority to Investigate
					Sec. 401. Authority of board to investigate and suspend certain
				railroad actions.
				
			2.References to title
			 49, United States CodeExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of title 49, United
			 States Code.
		IEnsuring Competition in the Rail
			 Industry
			101.Clarification of rail transportation policy
			 and directives for implementationSection 10101 is amended—
				(1)by inserting (a)
			 In
			 General.— before In; and
				(2)by adding at the end the following:
					
						(b)Implementation directivesIn implementing subtitle IV, the Board
				shall—
							(1)ensure, to the maximum extent possible,
				effective competition among rail carriers at origins and destinations;
							(2)ensure reasonable rates for rail customers
				in the absence of competition; and
							(3)ensure consistent, efficient, and reliable
				rail transportation service for rail customers, including the timely provision
				of rail cars requested by rail
				customers.
							.
				102.Requirement for railroads to provide rates
			 for transportationSection
			 11101(a) is amended—
				(1)by inserting (1) after
			 (a);
				(2)by striking A rail carrier shall
			 not and inserting the following:
					
						(3)A
				rail carrier may not
						;
				and
				(3)by inserting after paragraph (1) the
			 following:
					
						(2)Upon the request of a shipper, a rail
				carrier shall establish a rate for transportation and provide service requested
				by the shipper between any 2 points on the system of that carrier at which
				traffic originates, terminates, or may reasonably be interchanged. A carrier
				shall establish a rate and provide service upon such request without regard
				to—
							(A)the location of the movement on the rail
				system, including terminal areas;
							(B)whether the rate established is for part of
				a movement between a point of origin and a destination;
							(C)whether the shipper has made arrangements
				for transportation for any other part of that movement; or
							(D)whether the shipper has a contract with any
				rail carrier for part or all of its transportation needs over the route of
				movement.
							.
				103.Elimination of barriers to competition
			 between class I, class II, and class III rail carriers
				(a)In generalSection 10901 is amended by adding at the
			 end the following:
					
						(e)(1)The Board may not issue a certificate
				authorizing an activity described in subsection (a), section 10902, or section
				11323, or exempt a person, a class of persons, a transaction, or a service from
				the applicability of this section with respect to such an activity under
				section 10502, if the activity involves a transfer of interest in a line of
				railroad, from a Class I rail carrier to a Class II or Class III rail carrier,
				and the activity would directly or indirectly—
								(A)restrict or limit the ability of the Class
				II or Class III rail carrier to interchange traffic with other rail
				carriers;
								(B)restrict or limit competition of rail
				carriers in the region affected by the activity in a manner that would violate
				antitrust laws of the United States (notwithstanding any exemption from the
				applicability of antitrust laws that is provided under section 10706 or any
				other provision of law); or
								(C)require higher per car interchange rates
				for Class II or Class III rail carriers to interchange traffic with other rail
				carriers.
								(2)Any party to an activity described in
				paragraph (1) that has been carried out, or any rail shipper affected by such
				an activity, may request that the Board review the activity to determine
				whether the activity has resulted in a restriction described in that paragraph.
				If the Board determines, upon review of the activity, that the activity
				resulted in such a restriction, the Board shall declare the restriction to be
				unlawful and terminate the restriction unless the Board determines that the
				termination of the restriction would materially impair the ability of an
				affected rail carrier to provide service to the public or would otherwise be
				inconsistent with the public interest.
							(3)In this subsection, the term
				antitrust laws has the meaning given that term in subsection (a)
				of the first section of the Clayton
				Act (15 U.S.C. 12(a)), except that such term also means section 5 of
				the Federal Trade Commission Act (15
				U.S.C. 45) to the extent that section 5 applies to unfair methods of
				competition.
							.
				(b)ApplicabilityParagraph (2) of section 10901(e), as added
			 by subsection (a), shall apply with respect to any activity referred to in that
			 paragraph for which the Surface Transportation Board issued a certificate
			 authorizing the activity under section 10502 before, on, or after the date of
			 enactment of this Act.
				104.Reciprocal switchingSection 11102(c) is amended—
				(1)in paragraph (1)—
					(A)by striking may require and
			 inserting shall require;
					(B)by striking where it finds
			 and inserting if the Board determines;
					(C)by striking where such and
			 inserting if such; and
					(D)by striking the second sentence and
			 inserting the following: The rail carriers entering into such an
			 agreement shall establish the conditions and compensation applicable to such
			 agreement. If the rail carriers cannot agree upon such conditions and
			 compensation within a reasonable period of time, the Board shall establish such
			 conditions and compensation.; and
					(2)by adding at the end the following:
					
						(3)In making any finding under paragraph (1),
				the Board may not require evidence of anticompetitive conduct by a rail carrier
				from which access is
				sought.
						.
				105.Areas of inadequate rail
			 competition
				(a)Designation and remedies
					(1)In generalChapter 105 is amended by adding at the end
			 the following:
						
							10503.Areas of inadequate rail
				competition
								(a)In generalThe Board shall designate any State or
				substantial part of a State as an area of inadequate rail competition after
				finding that—
									(1)the State or substantial part of the State
				encompasses rail shipping origins and destinations that are served exclusively
				by 1 Class I railroad; and
									(2)persons that ship by rail or receive rail
				shipments in the State or substantial part of the State—
										(A)pay rates for the rail shipments that
				exceed the rates necessary to yield recovery by the rail carrier of 180 percent
				of revenue-variable costs, as determined under standards applied in the
				administration of section 10707(d); or
										(B)have experienced competitive disadvantage
				in the marketplace or other economic adversity because of high cost or poor
				quality of rail service in the State, or in a substantial part of the
				State.
										(b)Specific commoditiesAn area of inadequate rail competition may
				be composed of the facilities of a group of shippers or receivers of 1 or more
				specific commodities within a geographic area.
								(c)Authorized petitionersA Governor of a State is authorized to
				petition the Board for a designation of the State, or of a substantial part of
				the State, as an area of inadequate rail competition.
								(d)ActionsNot later than 60 days after designating a
				State, or substantial part of a State, as an area of inadequate rail
				competition, the Board shall resolve the conditions described in subsection (a)
				that justify the designation. In taking such action, the Board may not require
				rates lower than those necessary to yield recovery of 180 percent of
				revenue-variable costs. In addition to providing other remedies authorized by
				law, the Board may order any of the following actions:
									(1)Provision of reciprocal switching as
				provided for in section 11102(c) and terminal trackage rights beyond the limits
				specified in section 11102(a).
									(2)Haulage transportation of railroad cars by
				a rail carrier to or from facilities that such carrier physically serves on
				behalf of another rail carrier, for a fee prescribed by the Board.
									(3)Regarding rates on any rail segments within
				or connected to the area of inadequate rail competition on which rail service
				is susceptible to delay or interruption due to traffic congestion, expedited
				final offer arbitration under section 11708(e).
									(4)Expedited review of whether a rate violates
				the prohibition against discriminatory rates contained in section 10741,
				without regard to subsection (b)(2) of such section.
									(e)ProceduresIn the case of a petition for an order for
				reciprocal switching or terminal trackage rights under subsection (d)(1), the
				Board may not require that there be evidence of anticompetitive conduct by a
				rail carrier as a prerequisite for ordering such
				action.
								.
					(2)Clerical amendmentThe table of sections at the beginning of
			 chapter 105 is amended by adding at the end the following new item:
						
							
								10503. Areas of inadequate rail
				competition.
							
							.
					(b)Study on areas of inadequate rail
			 competitionNot later than 1
			 year after the date of the enactment of this Act, the Rail Customer Advocate of
			 the Department of Transportation shall—
					(1)review the effectiveness of the procedures
			 under section 10503 for challenging and remedying conditions adversely
			 affecting rail shippers of agricultural and forestry commodities and products,
			 including commodities and products shipped by rail in annual volumes of 1,500
			 rail cars or less, and the applicability of such procedures for ameliorating
			 rail rate and service problems, in areas of inadequate rail competition;
			 and
					(2)report the results of the study to
			 Congress, including any recommendations that the Rail Customer Advocate may
			 have for improving the procedures.
					IIImproving Service to Rail
			 Customers
			201.Rail service
				(a)Public notice
					(1)In generalNot later than 7 days after receipt by the
			 Surface Transportation Board, or any member or staff of the Board, of a
			 complaint from a customer about rail service, the Board shall post a
			 description of the complaint on the Board’s Internet website, including—
						(A)information identifying the railroad or
			 railroads providing the service that is the subject of the complaint;
						(B)the general geographic area of the
			 customer’s movement;
						(C)the date upon which the service problem
			 occurred; and
						(D)the date notice of the complaint was made
			 to the Board or any member or staff of the Board.
						(2)The Internet posting shall identify the
			 rail customer only upon the written consent of the rail customer. Not later
			 than 5 days after the date the complaint is resolved, the Board shall update
			 the information posted on the Board’s Internet website to indicate that the
			 complaint has been resolved, the means of its resolution, and the date of its
			 resolution.
					(b)Annual report to Congress
					(1)In generalNot later than March 15, 2008, and annually
			 thereafter, the Surface Transportation Board shall submit to Congress a report
			 regarding the service complaints received by the Board, or any member or staff
			 of the Board, in the previous calendar year for each Class I railroad.
					(2)ContentsEach report submitted under paragraph (1)
			 shall include a description of each service complaint, including—
						(A)information identifying the railroad in
			 question;
						(B)the geographic area of the customer’s
			 movements;
						(C)the date on which the service problem
			 occurred;
						(D)the date notice of the service complaint
			 was made to the Board, or any member or staff of the Board; and
						(E)the date of, and a detailed description of,
			 the resolution of the complaint.
						(3)PublicationA copy of the report submitted under
			 paragraph (1) shall be posted on the Board’s Internet website.
					(c)Time limits on petitions for injunctive
			 reliefSection 721(b) is
			 amended—
					(1)by redesignating paragraphs (1) through (4)
			 as subparagraphs (A) through (D);
					(2)by inserting (1) before
			 The Board may; and
					(3)by adding at the end the following:
						
							(2)(A)If, not later than 20 days after the
				publication of a new or revised rail rate, rule, or practice, a complaint is
				filed, and injunctive or similar relief is sought, based on an allegation of
				unlawfulness (other than an allegation that a rate level is not reasonable
				within the meaning of section 10701(d)), the Board, not later than 90 days
				after receiving such a complaint, shall determine, based on applicable law,
				whether or not to grant the relief sought.
								(B)If the party requesting relief establishes
				that the rule or practice involved in the complaint is unlawful per se, there
				shall be a strong presumption of irreparable harm regardless of the
				availability of monetary relief.
								(C)The Board may not deny injunctive or
				similar relief based in whole or in part on the absence of irreparable harm due
				to the availability of adequate monetary relief unless monetary damages have
				been awarded to the complaining
				party.
								.
					202.Railroad obligation to serveSection 11101(a) is amended by inserting
			 The transportation provided shall be reliable and efficient.
			 after on reasonable request..
			203.Damages due to the failure of timely
			 deliverySection 11704(b) is
			 amended by inserting , including damages due to the failure of timely
			 delivery after violation of this part.
			204.Rail customer advocate
				(a)AmendmentSubchapter II of chapter 7 is
			 amended—
					(1)by redesignating section 727 as section
			 728; and
					(2)by inserting after section 726 the
			 following:
						
							727.Office of Rail Customer Advocacy
								(a)In generalThere is established, within the Department
				of Transportation, the Office of Rail Customer Advocacy.
								(b)Rail customer advocateThe Office of Rail Customer Advocacy shall
				be headed by the Rail Customer Advocate, who shall be appointed in the
				competitive service by the Secretary of Transportation, in consultation with
				the Secretary of Agriculture.
								(c)Duties and powers of rail customer
				advocateThe Rail Customer
				Advocate shall—
									(1)accept rail customer complaints;
									(2)participate as a party in proceedings of
				the Board on petitions for action by the Board regarding the regulation of rail
				transportation, and may initiate such an action;
									(3)collect, compile, and maintain information
				regarding the cost and efficiency of rail transportation; and
									(4)carry out other duties and powers
				prescribed by the Board.
									(d)Access to informationThe Rail Customer Advocate shall have
				access to information, including databases, of the Board to carry out the
				duties and powers under subsection
				(c).
								.
					(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 7 is amended by striking the item relating to section 727 and inserting
			 the following:
					
						
							727. Office of Rail Customer
				Advocacy.
							728.
				Definitions.
						
						.
				IIIProviding Access to a Reasonable Rate
			 Process
			301.Rights of rail customers
				(a)In generalChapter 107 is amended by inserting before
			 section 10701 the following:
					
						10700.Rights of rail customersRail customers that are subject to railroad
				market dominance shall have a right of access to a process maintained by the
				Board for determining if the rate in question is reasonable. The Board shall
				ensure that the process is accessible by all affected rail customers and is
				cost
				effective.
						.
				(b)Clerical amendmentThe table of sections for chapter 107 is
			 amended by inserting before the item relating to section 10701 the
			 following:
					
						
							10700. Rights of rail
				customers.
						
						.
				302.Improvement of rate reasonableness
			 standard
				(a)In generalSection 10701(d) is amended by adding at
			 the end the following:
					
						(4)(A)Not later than 1 year after the date of the
				enactment of this paragraph, the Board shall adopt a method for determining the
				reasonableness of rail rates based on the railroad’s actual costs, including a
				portion of fixed costs and an adequate return on debt and equity. The method
				adopted—
								(i)shall permit a final determination not
				later than 9 months after a complaint is filed;
								(ii)shall ensure that necessary cost and
				operational information is available to the complainant;
								(iii)shall not require excessive litigation
				costs; and
								(iv)shall require, upon a showing by the
				shipper of market dominance (as defined in section 10707), that the rail
				carrier prove that the challenged rate is reasonable.
								(B)The Board may not use any method for
				determining the reasonableness of rail rates based on the costs of a
				hypothetical competitor, except that, in any rate reasonableness proceeding
				filed before the method required under subparagraph (A) is adopted, the
				complaint, upon the election of the complainant, shall be decided based on
				applicable rate standards in effect on the date of the filing, including small
				shipper rate guidelines.
							(C)The Board shall adopt a method under this
				paragraph that applies the phasing constraint in its existing
				rail rate method so that it can be practically administered without substantial
				litigation-related costs in any proceeding involving a challenge to a rail rate
				in which the Board determines that the phasing constraint applies.
							(5)Upon receiving notification of a challenge
				made by a shipper to the reasonableness of any rate established by a rail
				carrier, the Board shall determine the reasonableness of the rate without
				regard to—
							(A)whether the rate is for part of a movement
				between a point of origin and a destination;
							(B)whether the shipper has made arrangements
				for transportation for any other part of that movement; or
							(C)any other contract the shipper has with a
				rail carrier for any part of the rail traffic
				involved.
							.
				(b)Definition of market
			 dominanceSection 10707(a) is
			 amended to read as follows:
					
						(a)In this section, market
				dominance exists if a complainant shipper demonstrates that the
				challenged rate results in a revenue-variable cost percentage for the
				transportation to which the rate applies that is not less than 180
				percent.
						.
				303.Filing fees on petitions for captive rate
			 reliefSection 721 is amended
			 by adding at the end the following:
				
					(f)Limitation on feesThe Board may not charge a fee for the
				filing of a complaint, protest, or other request for relief in an amount
				greater than fees charged by district courts of the United States for a
				comparable
				filing.
					.
			304.Arbitration of certain rail rate, service,
			 and other disputes
				(a)In generalChapter 117 is amended by adding at the end
			 the following:
					
						11708.Arbitration of certain rail rate, service,
				and other disputes
							(a)Election of arbitrationA dispute described in subsection (b) shall
				be submitted for resolution by arbitration upon the election of any party to
				the dispute.
							(b)Covered disputes(1)Except as provided in paragraph (2),
				subsection (a) shall apply to any dispute between a party and a rail carrier
				that—
									(A)arises under section 10701(c), 10701(d),
				10702, 10704(a)(1), 10707, 10741, 10745, 10746, 11101(a), 11102, 11121, 11122,
				or 11706;
									(B)involves the transportation of any
				agricultural product, including timber, paper, and fertilizer; and
									(C)involves—
										(i)the payment of money;
										(ii)a rate or charge imposed by the rail
				carrier; or
										(iii)transportation or other service by the rail
				carrier.
										(2)Subsection (a) shall not apply to a dispute
				if the resolution of the dispute would necessarily involve the promulgation of
				regulations generally applicable to all rail carriers.
								(c)Arbitration proceduresNot later than 1 year after the effective
				date of this section, the Board shall promulgate regulations governing
				voluntary arbitration that are consistent with the provisions of this section.
				Such modifications shall include the following:
								(1)Arbitration shall be mandatory if either
				party elects arbitration in lieu of filing a formal or informal complaint
				before the Board. Challenges to the reasonableness of rail rates or charges may
				not be subjected to arbitration at the sole election of a rail carrier imposing
				such rates or charges.
								(2)Arbitration shall be before an
				administrative law judge of the Board, or arranged for by the Board, unless the
				parties to the arbitration each select an arbitrator and the 2 selected
				arbitrators agree on a third arbitrator from a list of neutral arbitrators
				maintained by the Board.
								(3)Disputes concerning rates and charges shall
				not be considered or decided using any method based on stand-alone cost, the
				costs of a hypothetical competitor, or in reliance on precedent adopting or
				applying such methods.
								(4)Standards for rate reasonableness developed
				under section 10701(d)(3) shall apply in arbitration under this section. The
				arbitrator or arbitrators shall adopt the final offer of 1 of the parties,
				without amendment or compromise, if such position is consistent with this
				section.
								(5)A rate may not be prescribed in an
				arbitration if such rate would result in a revenue-variable cost percentage
				below 180 percent or if market dominance is not found. A rate prescription may
				not remain in effect for longer than 5 years after the date on which the
				arbitrator’s decision becomes final.
								(6)If a party to arbitration under this
				section seeks damages from a rail carrier that do not exceed $500,000 per year
				based on a claim of excessive rates or charges, the arbitrator shall consider
				evidence of rates or charges on comparable shipments.
								(7)Decisions issued in arbitration under this
				section shall not be subject to appeal to the Board unless all parties to the
				arbitration agree to such appeal. Appeals to a court, or to the Board if both
				parties agree to Board review, shall be based on a clear error standard, and
				consistency with the requirements of this
				section.
								.
				(b)Clerical amendmentThe table of sections at the beginning of
			 chapter 117 is amended by adding at the end the following:
					
						
							Sec. 11708. Arbitration of certain rail rate, service, and
				other
				disputes.
						
						.
				IVAuthority to Investigate
			401.Authority of board to investigate and
			 suspend certain railroad actionsSection 11701(a) is amended to read as
			 follows:
				
					(a)(1)The Board may begin an investigation under
				this part on its own initiative. If the Board finds that a rail carrier is
				violating this part, the Board shall take appropriate action to compel
				compliance with this part.
						(2)If the Board receives a complaint alleging
				that a rail carrier may be violating this part, the Board shall initiate an
				investigation.
						(3)If the alleged violation under paragraph
				(2) applies to more than 1 person, the Board has substantial reason to believe
				that the allegations in the complaint are likely to have merit, and, if the
				allegations prove to have merit, it will be difficult to make complete
				restitution for the damage, the Board—
							(A)shall suspend the rail carrier activity in
				question; and
							(B)may not revoke such suspension unless the
				rail carrier justifies the practice to the satisfaction of the
				Board.
							.
			
